McCLELLAN, C. J.
On the authority of Lodge v. The State, 122 Ala. 97, il must be held that the trial court erred in sustaining the solicitor’s objection to the question: “What is the feeling of your father tOAvards the defendant, friendly or unfriendly?” propounded by defendant to the State’s Avitness Marvin FarloAv, the Avitness being a minor. The charge Avas giving Avhiskey to this minor, and he Avas the only Avitness for the State on the trial. He testified that he himself Avas friendly to the defendant, and yet he made the affidavit for the warrant against the defendant, charging him with a crime for an act Avhich seems to have been one of mere hospitality in defendant’s own house. The defendant himself was the only witness in his behalf, and he positively denied giving the witness any whiskey at any *159time. The case seemct to illustrate the soundness of the doctrine declared, in Lodge’s Case and to- call for its application here.
Beversed and remanded.